Exhibit 10.3

FIFTH AMENDMENT TO CREDIT AGREEMENT

This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”) dated July 31,
2007, is by and among StoneMor GP LLC, a Delaware limited liability company (the
“General Partner”), StoneMor Partners L.P., a Delaware limited partnership (the
“Partnership”), StoneMor Operating LLC, a Delaware limited liability company
(the “Operating Company”), the Subsidiaries of the Operating Company set forth
on the signature page hereto (together with the Operating Company, each
individually a “Borrower” and collectively, the “Borrowers” and together with
the General Partner and the Partnership, each individually a “Credit Party” and
collectively, the “Credit Parties”), the lenders party hereto (the “Lenders”),
and Bank of America, N.A., successor by merger to Fleet National Bank, a
national banking association organized and existing under the laws of the United
States of America, as Administrative Agent for the benefit of the Lenders (in
such capacity, the “Administrative Agent”), as Collateral Agent for the benefit
of the Lenders and other Secured Creditors, as Swingline Lender and as Letter of
Credit Issuer.

BACKGROUND

A. Pursuant to that certain Credit Agreement entered into on September 20, 2004,
by and among the parties hereto, as amended by a First Amendment dated
November 12, 2004, a Second Amendment dated September 28, 2006, a Third
Amendment dated May 7, 2007 and a Fourth Amendment dated June 29, 2007 (as
amended, modified or otherwise supplemented from time to time, the “Credit
Agreement”), the Lenders agreed, inter alia, to extend to the Borrowers (i) a
revolving credit facility in the maximum aggregate principal amount of Twelve
Million Five Hundred Thousand Dollars ($12,500,000), and (ii) an acquisition
line in the maximum aggregate principal amount of Twenty Two Million Five
Hundred Thousand Dollars ($22,500,000).

B. Borrowers have requested that the Lenders extend the existing period of the
temporary increase of the revolving credit facility and the corresponding
temporary decrease of the acquisition line.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. Definitions.

(a) General Rule. Except as expressly set forth herein, all capitalized terms
used and not defined herein shall have the respective meanings ascribed thereto
in the Credit Agreement.

(b) Amended Definition. The following definition in Section 1 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

“Adjustment Period” means the period from the date of the Third Amendment,
through the earlier of (a) August 15, 2007, and (b) any date on which the
Agreement is amended and restated.



--------------------------------------------------------------------------------

2. Representations and Warranties. Each Credit Party hereby represents and
warrants to the Administrative Agent and the Lenders that, as to such Credit
Party:

(a) Representations. Each of the representations and warranties of or as to such
Credit Party contained in the Credit Agreement and the other Credit Documents
are true and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof;

(b) Power and Authority. (i) Such Credit Party has the power and authority under
the laws of its jurisdiction of organization and under its organizational
documents to enter into and perform this Fifth Amendment and any other documents
which the Administrative Agent requires such Credit Party to deliver hereunder
(this Fifth Amendment and any such additional documents delivered in connection
with the Fifth Amendment are herein referred to as the “Fifth Amendment
Documents”); and (ii) all actions, corporate or otherwise, necessary or
appropriate for the due execution and full performance by such Credit Party of
the Fifth Amendment Documents have been adopted and taken and, upon their
execution, the Credit Agreement, as amended by this Fifth Amendment and the
other Fifth Amendment Documents will constitute the valid and binding
obligations of such Credit Party enforceable in accordance with their respective
terms, except as such enforcement may be limited by any Debtor Relief Law from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies;

(c) No Violation. The making and performance of the Fifth Amendment Documents
will not (i) contravene, conflict with or result in a breach or default under
any material applicable law, statute, rule or regulation, or any order, writ,
injunction, judgment, ruling or decree of any court, arbitrator or governmental
instrumentality, (ii) taking into account such consents as have been obtained in
connection with this Fifth Amendment, contravene, constitute a default under,
conflict or be inconsistent with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of any Credit Party pursuant to the
terms of any material indenture, mortgage, deed of trust, loan agreement, credit
agreement or any other agreement or instrument to which any Credit Party is a
party or by which it or any of its property or assets are bound or to which it
may be subject or (iii) contravene or violate any provision of the certificate
of incorporation, by-laws, certificate of partnership, partnership agreement,
certificate of limited liability company, limited liability company agreement or
equivalent organizational document, as the case may be, any Credit Party;

(d) No Default. No Default or Event of Default has occurred and is continuing,
or will exist immediately after giving effect to this Fifth Amendment; and

 

- 2 -



--------------------------------------------------------------------------------

(e) No Material Adverse Effect. No Material Adverse Effect has occurred since
December 31, 2005.

3. Conditions to Effectiveness of Amendment. This Fifth Amendment shall be
effective upon the Administrative Agent’s receipt of the following, each in form
and substance reasonably satisfactory to the Administrative Agent:

(a) Fifth Amendment. This Fifth Amendment, duly executed by the Credit Parties,
the Administrative Agent, the Collateral Agent and the Lenders and consented to
by the Purchasers;

(b) Other Fees and Expenses. Payment to the Administrative Agent and the
Lenders, in immediately available funds, of all amounts necessary to reimburse
the Administrative Agent and the Lenders for the reasonable out-of-pocket fees
and costs incurred by the Administrative Agent, including, without limitation,
all such fees and costs incurred by the Administrative Agent’s attorneys, in
connection with the preparation and execution of this Fifth Amendment and any
other Credit Document;

(c) Consent and Waivers. Copies of any consents or waivers necessary in order
for the Credit Parties to comply with or perform any of its covenants,
agreements or obligations contained in any agreement which are required as a
result of any Credit Party’s execution of this Fifth Amendment, if any; and

(d) Other Documents and Actions. Such additional agreements, instruments,
documents, writings and actions as the Administrative Agent may reasonably
request.

4. No Waiver; Ratification. The execution, delivery and performance of this
Fifth Amendment shall not (a) operate as a waiver of any right, power or remedy
of the Lenders under the Credit Agreement, any Credit Document or any Fifth
Amendment Document and the agreements and documents executed in connection
therewith or (b) constitute a waiver of any provision thereof. Except as
expressly modified hereby, all terms, conditions and provisions of the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed by the Credit Parties. Nothing contained
herein constitutes an agreement or obligation by the Administrative Agent or the
Lenders to grant any further amendments to any of the Credit Documents.

5. Acknowledgments. To induce the Administrative Agent and the Lenders to enter
into this Fifth Amendment, the Credit Parties acknowledge, agree, warrant, and
represent that:

(a) Acknowledgment of Obligations; Collateral; Waiver of Claims. (i) The Credit
Documents are valid and enforceable against, and all of the terms and conditions
of the Credit Documents are binding on, the Credit Parties, except as such
enforcement may be limited by any Debtor Relief Law from time to time in effect
which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies; (ii) the liens and security interests
granted to the Administrative Agent, on behalf

 

- 3 -



--------------------------------------------------------------------------------

of the Lenders, by the Credit Parties pursuant to the Credit Documents are
valid, legal and binding, properly recorded or filed and first priority
perfected liens and security interests subject only to Permitted Encumbrances,
and such liens and security interests will continue to secure all Loans and
other Obligations, including those made under the Commitments adjusted by this
Fifth Amendment; and (iii) the Credit Parties hereby waive any and all defenses,
set-offs and counterclaims which they, whether jointly or severally, may have or
claim to have against the Administrative Agent and the Lenders as of the date
hereof.

(b) No Waiver of Existing Defaults. Nothing in this Fifth Amendment nor any
communication between the Administrative Agent, any Lender, any Credit Party or
any of their respective officers, agents, employees or representatives shall be
deemed to constitute a waiver of (i) any Default or Event of Default arising as
a result of the foregoing representation proving to be false or incorrect in any
material respect; or (ii) any rights or remedies which the Administrative Agent
or the Lenders have against any Credit Party under the Credit Agreement or any
other Credit Document and/or applicable law, with respect to any such Default or
Event of Default arising as a result of the foregoing representation proving to
be false or incorrect in any material respect.

6. Binding Effect. This Fifth Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

7. Governing Law. This Fifth Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to the choice of law doctrine of the Commonwealth of Pennsylvania.

8. Headings. The headings of the sections of this Fifth Amendment are inserted
for convenience only and shall not be deemed to constitute a part of this Fifth
Amendment.

9. Counterparts. This Fifth Amendment may be executed in any number of
counterparts with the same affect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original.

[Remainder of the page intentionally left blank.]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this Fifth Amendment to Credit Agreement as of the date
first above written.

 

BANK OF AMERICA, N.A., successor by merger to Fleet National Bank, in its
various capacities as set forth above By:  

/s/ Kenneth G. Wood

  Kenneth G. Wood, Senior Vice President   SOVEREIGN BANK, as a Lender By:  

/s/ Karl F. Schultz

  Karl F. Schultz, Vice President   COMMERCE BANK, N.A., as a Lender By:  

/s/ Peter L. Davis

  Peter L. Davis, Senior Vice President Credit Parties   STONEMOR GP LLC By:  

/s/ Paul Waimberg

Name:   Paul Waimberg Title:   Vice President of finance   STONEMOR PARTNERS
L.P.  

By:   STONEMOR GP LLC

 

         its General Partner

By:  

/s/ Paul Waimberg

Name:   Paul Waimberg Title:   Vice President of finance   STONEMOR OPERATING
LLC By:  

/s/ Paul Waimberg

Name:   Paul Waimberg Title:   Vice President of finance

 

- 5 -



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC    Green Lawn Memorial Park LLC    Osiris Holding of
Rhode Island LLC    StoneMor Kansas LLC Alleghany Memorial Park Subsidiary, Inc.
   Green Lawn Memorial Park Subsidiary LLC    Osiris Holding of Rhode Island
Subsidiary, Inc.    StoneMor Kansas Subsidiary LLC Altavista Memorial Park LLC
   Henlopen Memorial Park LLC    Osiris Management, Inc.    StoneMor Kentucky
LLC Altavista Memorial Park Subsidiary, Inc.    Henlopen Memorial Park
Subsidiary, Inc.    Osiris Telemarketing Corp.    StoneMor Kentucky Subsidiary
LLC Arlington Development Company    Henry Memorial Park LLC    Perpetual
Gardens.Com, Inc.    StoneMor Michigan LLC Augusta Memorial Park Perpetual Care
Company    Henry Memorial Park Subsidiary, Inc.    The Prospect Cemetery LLC   
StoneMor Michigan Subsidiary LLC Bedford County Memorial Park LLC    J.V. Walker
LLC    The Prospect Cemetery Subsidiary LLC    StoneMor Missouri LLC Bedford
County Memorial Park Subsidiary LLC    J.V. Walker Subsidiary LLC    Prospect
Hill Cemetery LLC    StoneMor Missouri Subsidiary LLC Bethel Cemetery
Association    Juniata Memorial Park LLC    Prospect Hill Cemetery Subsidiary
LLC    StoneMor North Carolina LLC Beth Israel Cemetery Association of
Woodbridge, New Jersey    Juniata Memorial Park Subsidiary LLC    PVD
Acquisitions LLC    StoneMor North Carolina Funeral Services, Inc. Birchlawn
Burial Park LLC    KIRIS LLC    PVD Acquisitions Subsidiary, Inc.    StoneMor
North Carolina Subsidiary LLC Birchlawn Burial Park Subsidiary, Inc.    KIRIS
Subsidiary, Inc.    Riverside Cemetery LLC    StoneMor Oregon LLC Blue Ridge
Memorial Gardens LLC    Lakewood/Hamilton Cemetery LLC    Riverside Cemetery
Subsidiary LLC    StoneMor Oregon Subsidiary LLC Blue Ridge Memorial Gardens
Subsidiary LLC    Lakewood/Hamilton Cemetery Subsidiary, Inc.    Riverview
Memorial Gardens LLC    StoneMor Pennsylvania LLC Butler County Memorial Park
LLC    Lakewood Memory Gardens South LLC    Riverview Memorial Gardens
Subsidiary LLC    StoneMor Pennsylvania Subsidiary LLC Butler County Memorial
Park Subsidiary, Inc.    Lakewood Memory Gardens South Subsidiary, Inc.   
Rockbridge Memorial Gardens LLC    StoneMor Washington, Inc. Cedar Hill Funeral
Home, Inc.    Laurel Hill Memorial Park LLC    Rockbridge Memorial Gardens
Subsidiary Company    StoneMor Washington Subsidiary LLC Cemetery Investments
LLC    Laurel Hill Memorial Park Subsidiary, Inc.    Rolling Green Memorial Park
LLC    Sunset Memorial Gardens LLC Cemetery Investments Subsidiary, Inc.   
Laurelwood Cemetery LLC    Rolling Green Memorial Park Subsidiary LLC    Sunset
Memorial Gardens Subsidiary, Inc. Cemetery Management Services, L.L.C.   
Laurelwood Cemetery Subsidiary LLC    Rose Lawn Cemeteries LLC    Sunset
Memorial Park LLC Cemetery Management Services of Mid-Atlantic States, L.L.C.   
Laurelwood Holding Company    Rose Lawn Cemeteries Subsidiary, Incorporated   
Sunset Memorial Park Subsidiary, Inc. Cemetery Management Services of Ohio,
L.L.C.    Legacy Estates, Inc.    Roselawn Development LLC    Temple Hill LLC
Cemetery Management Services of Pennsylvania, L.L.C.    Locustwood Cemetery
Association    Roselawn Development Subsidiary Corporation    Temple Hill
Subsidiary Corporation Chartiers Cemetery LLC    Loewen [Virginia] LLC   
Russell Memorial Cemetery LLC    Tioga County Memorial Gardens LLC Chartiers
Cemetery Subsidiary LLC    Loewen [Virginia] Subsidiary, Inc.    Russell
Memorial Cemetery Subsidiary, Inc.    Tioga County Memorial Gardens Subsidiary
LLC Clover Leaf Park Cemetery Association    Lorraine Park Cemetery LLC   
Shenandoah Memorial Park LLC    Tri-County Memorial Gardens LLC CMS West LLC   
Lorraine Park Cemetery Subsidiary, Inc.    Shenandoah Memorial Park Subsidiary,
Inc.    Tri-County Memorial Gardens Subsidiary LLC CMS West Subsidiary LLC   
Melrose Land LLC    Southern Memorial Sales LLC    Twin Hills Memorial Park and
Mausoleum LLC Columbia Memorial Park LLC    Melrose Land Subsidiary LLC   
Southern Memorial Sales Subsidiary, Inc.    Twin Hills Memorial Park and
Mausoleum Subsidiary LLC Columbia Memorial Park Subsidiary, Inc.    Modern Park
Development LLC    Springhill Memory Gardens LLC    The Valhalla Cemetery
Company LLC The Coraopolis Cemetery LLC    Modern Park Development Subsidiary,
Inc.    Springhill Memory Gardens Subsidiary, Inc.    The Valhalla Cemetery
Subsidiary Corporation The Coraopolis Cemetery Subsidiary LLC    Morris Cemetery
Perpetual Care Company    Star City Memorial Sales LLC    Virginia Memorial
Service LLC Cornerstone Family Insurance Services, Inc.    Mount Lebanon
Cemetery LLC    Star City Memorial Sales Subsidiary, Inc.    Virginia Memorial
Service Subsidiary Corporation Cornerstone Family Services of New Jersey, Inc.
   Mount Lebanon Cemetery Subsidiary LLC    Stephen R. Haky Funeral Home, Inc.
   WNCI LLC Cornerstone Family Services of West Virginia LLC    Mt. Airy
Cemetery LLC    Stitham LLC    W N C Subsidiary, Inc. Cornerstone Family
Services of West Virginia Subsidiary, Inc.    Mt. Airy Cemetery Subsidiary LLC
   Stitham Subsidiary, Incorporated    Westminster Cemetery LLC Cornerstone
Funeral and Cremation Services LLC    Oak Hill Cemetery LLC    StoneMor Alabama
LLC    Westminster Cemetery Subsidiary LLC Covenant Acquisition LLC    Oak Hill
Cemetery Subsidiary, Inc.    StoneMor Alabama Subsidiary, Inc.    Wicomico
Memorial Parks LLC Covenant Acquisition Subsidiary, Inc.    Osiris Holding
Finance Company    StoneMor Colorado LLC    Wicomico Memorial Parks Subsidiary,
Inc. Crown Hill Cemetery Association    Osiris Holding of Maryland LLC   
StoneMor Colorado Subsidiary LLC    Willowbrook Management Corp. Eloise B. Kyper
Funeral Home, Inc.    Osiris Holding of Maryland Subsidiary, Inc.    StoneMor
Georgia LLC    Woodlawn Memorial Gardens LLC Glen Haven Memorial Park LLC   
Osiris Holding of Pennsylvania LLC    StoneMor Georgia Subsidiary, Inc.   
Woodlawn Memorial Gardens Subsidiary LLC Glen Haven Memorial Park Subsidiary,
Inc.    Osiris Holding of Pennsylvania Subsidiary LLC    StoneMor Illinois LLC
   Woodlawn Memorial Park LLC       StoneMor Illinois Subsidiary LLC    Woodlawn
Memorial Park Subsidiary LLC

 

By:       Name/Title: